DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 14, and 16-24. Claims 1, 14, and 16-22 were amended, claims 2-13 and 15 were cancelled, and claim 24 was added in the response filed 3/1/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Wright et al. (US 2006/0172168) and Badwal et al. (US 5,942,349).
Regarding claim 1, Zobl discloses a process of making interconnectors for high temperature fuel cells ([0018]). The process includes adding powder into a die of a powder press including chromium, iron, and yttrium ([0026]), and then pressing the powder mixture (analogous: an interconnect formed by powder metallurgy). Thus, any interconnect comprises chromium.
While Zobl teaches a pre-sintering step ([0029]), modified Zobl does not explicitly disclose annealing the interconnect in the fuel cell stack.
Wright discloses a solid oxide fuel cell (abstract) where metallic or other forms of interconnect between cells may be deposited together with the other elements of the stack ([0055]). As a result, a complete stack can be built-up and subsequently sintered in a single operation rather than a series of laying up and sintering operations ([0055]). That is, Wright suggests one single heat treatment step to finish the fuel cell instead of applying multiple heat treatment steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finishing heat treatment step as a fuel cell or stack, as suggested by Wright, with the method of manufacturing an interconnect or solid oxide fuel cell of Zobl for the purpose of reducing the amount of heat treatment steps (thus simplifying the manufacture process).
While Zobl teaches presses the powders in a die, modified Zobl does not explicitly disclose oxidizing the pressed powder interconnect in an oxygen-containing environment (“annealing…in an oxygen environment to oxidize both surfaces and an interior volume”) at an elevated temperature to reduce the porosity.
Badwal teaches an electrical interconnect device for a planar fuel cell (abstract). The interconnect devices comprises a plate-like chromium-containing substrate 22 and has a coating on one side of the substrate (abstract). The coating comprising an oxide surface layer comprising at least one metal M selected from the group Mn, Fe, Co, and Ni (C3/L29-31). The coating material may comprise a mixture of two metals M, such as Ni and Mn, Co and Mn, and Fe and Mn (C6/L1-6) to improve one or more parameters such as electrical conductivity and/or phase stability. The coating material may be applied by deposition of the material followed by oxidation at higher temperatures (C5/L6-21). The coating alleviates continued growth of chromium oxide substrate surface layer which may otherwise occur under oxidizing conditions (C3/L50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two metals (including Co and Mn) and oxidizing treatment of Badwal with the powder interconnect of Zobl to obtain an interconnect with a coating layer which alleviates continued growth of chromium oxide, and alleviates electrical contact resistance. In addition, it would have been obvious to add the metals in the powder step of Zobl to integrate the metals with the interconnect layer. Further, because Badwal teaches adding the metals to create a coating layer (the coating being on an outer portion), it would have been obvious for the metal oxide protective layer to be formed over at least one [external] surface of the interconnect. In addition, because the heat treatment step is performed in an oxygen environment as claimed, the heat treatment also reduces a porosity of the interconnect as claimed.
With regards to the limitation “reduce a porosity of the interconnect by forming chromium oxide within the pores of the interconnect to cause the pores to fill with the chromium oxide”, because Zobl teaches using chromium ([0026) and Badwal teaches oxidizing the metals (C5/L6-21), the chromium is oxidized to chromium oxide. In addition, because the entire material is subject to the oxidizing atmosphere, the oxidization occurs in the pores thus causing the pores to fill with the chromium oxide and meeting the claim limitations.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Wright et al. (US 2006/0172168) and Badwal et al. (US 5,942,349), as applied to claim 1 above, and further in view of Kumar et al. (US 2010/0119917).
Regarding claim 24, modified Zobl discloses all of the claim limitations as set forth above. However, Zobl does not explicitly disclose the method further comprising flowing and setting seals in the fuel cell stack during the step of annealing the interconnect in the fuel cell stack at the elevated temperature in the oxygen containing environment.
Kumar discloses a seal composition used in solid oxide fuel cells ([0001]-[0002]). The seal composition can be applied as a paste or as a green tape ([0032]) and can be applied to a variety of surfaces such as fuel cell component surfaces, interfaces, and an interconnect surface ([0033]). The seal is formed at a temperature between 700C and about 1100C, and where such a temperature can be provided in a conventional furnace or even during general operation of the fuel cell device ([0036]). The seals flow and wet the seal surfaces during the heat treatment, thus forming the seal ([0041]). That is, as long as the seal has the heat treatment, the seal will flow and set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the seals of Kumar with the solid oxide fuel cell of modified Zobl for the purpose of sealing the solid oxide fuel cell and preventing leaks. In addition, because Kumar teaches that heat treatment to set the seals can be provided in a conventional furnace or during general operation, because Wright teaches a single finishing heat treatment step, and Badwal teaches an oxygen environment during heat treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 14, 16, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349).
Regarding claim 14, Zobl discloses a process of making interconnectors for high temperature fuel cells ([0018]). The process includes adding powder into a die of a powder press including chromium, iron, and yttrium ([0026]) (analogous: providing a powder mixture comprising chromium and at least two other metals in a die cavity), and then pressing the powder mixture (analogous: compressing the powder mixture in the powder pressure apparatus to form a pressed powder interconnect).
While Zobl teaches presses the powders in a die, Zobl does not explicitly disclose oxidizing the pressed powder interconnect in an oxygen-containing environment at an elevated temperature to oxidize the at least two other metals and form a metal oxide protective layer over at least one surface of the pressured powder interconnect. In addition, while Zobl teaches using chromium and alloys ([0019]), Zobl does not explicitly disclose the powder mixture also including manganese and cobalt, oxidizing the manganese and cobalt, and form a metal oxide protective layer comprising manganese cobalt oxide.
Badwal teaches an electrical interconnect device for a planar fuel cell (abstract). The interconnect devices comprises a plate-like chromium-containing substrate 22 and has a coating on one side of the substrate (abstract). The coating comprising an oxide surface layer (C3/L29-31). The coating material may comprise a mixture of two metals M, such as Ni and Mn, Co and Mn, and Fe and Mn (C6/L1-6) to improve one or more parameters such as electrical conductivity and/or phase stability. The coating material may be applied by deposition of the material followed by oxidation at higher temperatures (C5/L6-21). The coating alleviates continued growth of chromium oxide substrate surface layer which may otherwise occur under oxidizing conditions and would lead to increased electrical contact resistance at the interconnect cathode junction (C3/L50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two metals (including Co and Mn) and oxidizing treatment of Badwal with the powder interconnect of Zobl to obtain an interconnect with a coating layer which alleviates continued growth of chromium oxide, and alleviates electrical contact resistance. In addition, it would have been obvious to add the metals in the powder step of Zobl to integrate the metals with the interconnect layer. Further, because Badwal teaches adding the metals to create a coating layer (the coating being on an outer portion), it would have been obvious for the metal oxide protective layer to be formed over at least one [external] surface of the interconnect.
Therefore, Zobl teaches the powder mixture comprises chromium ([0026]). Badwal teaches adding manganese and cobalt to the powder mixture, and forming the metal oxide protective layer comprising manganese cobalt oxide (C6/L1-6); which meets the claim limitations.
claim 16, modified Zobl discloses all of the claim limitations as set forth above. Zobl teaches the powder mixture further comprises iron ([0026]).
Regarding claims 18-19, modified Zobl discloses all of the claim limitations as set forth above. Zobl teaches that introducing additional alloy components (metals) as a pre-alloy with chromium and/or iron into the powdery raw materials improves pressability still further ([0019]), Zobl reasonable suggests to one of ordinary skill to incorporate all the metals together as a pre-alloy. Thus, Zobl in view of Badwal suggests pre-alloyed particles containing the chromium, iron, manganese and cobalt.
Regarding claim 20, modified Zobl discloses all of the claim limitations as set forth above. While Zobl teaches an example where elemental chromium powder is used ([0026]), Zobl teaches that introducing additional alloy components (metals) as a pre-alloy with chromium and/or iron into the powdery raw materials improves pressability still further ([0019]). Thus, Zobl suggests that the other metals (iron, yttrium, manganese, cobalt) added to the elemental chromium are pre-alloyed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the manganese and cobalt of Badwal in the form of a pre-alloyed particle with the elemental chromium because Zobl teaches that pre-alloyed particles improves pressability.
Regarding claim 23, modified Zobl discloses all of the claim limitations as set forth above. Because Badwal suggests forming a metal oxide protective layer on the surface (abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the metal particles that make the metal oxide particle layer on the outer side of the interconnect, thus giving the powder mixture a variable .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349), as applied to claim 14 above, and further in view of Tietz et al. (US 2006/0193971).
Regarding claim 17, modified Zobl discloses all of the claim limitations as set forth above. While Zobl teaches an example of using an initial powder of 95% by weight of elementary chromium powder and 5% by weight of a pre-alloyed powder of iron ([0026]), modified Zobl does not explicitly disclose wherein the powder mixture comprises 0-1 wt% iron. 
Tietz discloses a chromium-based alloy used as an interconnect for a SOFC (abstract). In chromium-based alloys, the chromium content can vary between for example 60% by weight and approximately 100% by weight ([0024]). Thus, Tietz discloses an acceptable amount of chromium for a chromium-based alloy.
Because Tietz teaches acceptable ranges of chromium (including a range of about 99 wt%, leaving approximately 1 wt% for iron), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of iron in the interconnect of Zobl because Tietz teaches an acceptable amount of chromium in an interconnect (including about 99 wt%, leaving approximately 1 wt% for iron) and have expected predictable results.
fuel cell electrolyte”, it is noted that the claims are drawn to an interconnect and not to features of either a solid oxide fuel cell nor a solid oxide fuel cell electrolyte. Therefore, because the combination of Zobl with Badwal has cobalt in the powder mixture, and because a hypothetical solid oxide fuel cell electrolyte can be designed to have any CTE, the prior art meets the claim limitation to a hypothetical solid oxide fuel cell electrolyte with a CTE within 1% of the interconnect.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobl et al. (US 2006/0192323) in view of Badwal et al. (US 5,942,349), as applied to claim 14 above, and further in view of Hammond et al. (US 2009/0162236).
Regarding claim 21, modified Zobl discloses all of the claim limitations as set forth above. While Zobl teaches an example where elemental chromium powder is used ([0026]), and Zobl teaches that introducing additional alloy components (metals) as a pre-alloy with chromium and/or iron into the powdery raw materials improves pressability still further ([0019]), modified Zobl does not explicitly disclose wherein the powder mixture comprises a first set of pre-alloyed particles containing chromium and iron and a second set of pre-alloyed particles containing manganese and cobalt.
Hammond teaches metal powder compositions for pressed powder metallurgy and methods of forming metal parts using the metal powder compositions (abstract). Hammond teaches that primary metal particles can comprise a single metallic element (e.g. iron), or can ([0020]). That is, Hammond suggests that the metals can be added as single elements or can be pre-alloyed with other metal elements and reasonably expect same, comparable, or predictable results.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first set of pre-alloyed particles (of chromium and iron) and a second set of pre-alloyed particles (of manganese and cobalt of Badwal) to make the pressed powder interconnect of modified Zobl, and have expected a predictable result.
Regarding claim 22, modified Zobl discloses all of the claim limitations as set forth above. While Zobl teaches an example where elemental chromium powder is used ([0026]), and Zobl teaches that introducing additional alloy components (metals) as a pre-alloy with chromium and/or iron into the powdery raw materials improves pressability still further ([0019]), modified Zobl does not explicitly disclose wherein the powder mixture comprises chromium, manganese and cobalt elemental particles, and wherein the powder mixture further comprises iron elemental particles.
Hammond teaches metal powder compositions for pressed powder metallurgy and methods of forming metal parts using the metal powder compositions (abstract). Hammond teaches that primary metal particles can comprise a single metallic element (e.g. iron), or can comprise pre-alloyed particles, agglomerations or blends of two or more metallic elements ([0020]). That is, Hammond suggests that the metals can be added as single elements or can be pre-alloyed with other metal elements and reasonably expect same, comparable, or predictable results.
.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues the powder pressed interconnects of Zobl have to be sintered to achieve sufficient density before the interconnects are placed into the fuel cell stack, and there is no teaching in Zobl that the pressed but unsintered interconnects of Zobl are suitable to be placed into a fuel cell stack containing fuel cell (B1).
This is not considered persuasive. While Zobl teaches a pre-sintering step ([0029]), Zobl does not explicitly disclose annealing the interconnect in the fuel cell stack. Instead, Wright is relied upon to teach the step of annealing the interconnect in a fuel cell stack ([0055]). Wright suggests one single heat treatment step to finish the fuel cell instead of applying multiple heat treatment steps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finishing heat treatment step as a fuel cell or stack, as suggested by Wright, with the method of manufacturing an interconnect or solid oxide fuel cell of Zobl for the purpose of reducing the amount of heat treatment steps (thus simplifying the manufacture process), thus meeting the claim limitations.

Applicant argues there is no reason to combine Zobl and Wright (B2). Applicant argues that while the stack sintering of Wright may be suitable for printed components, there is no evidence that such stack sintering is suitable for forming chromium interconnects using the powder metallurgy methods and the hard chromium material of Zobl.
This is not considered persuasive. While Wright teaches provides examples of metals including “silver, silver/palladium and platinum” ([0033]), Wright does not limit itself to only those materials. Instead, Wright merely lists those materials as non-limiting examples.
Further, Wright teaches using "examples of ceramics including lead zirconate titanium, zirconia and alumina” ([0033]). That is, Wright clearly suggests using other materials as well. These materials (i.e. lead zirconate titanium, zirconia, and alumina) are also hard. Because these materials are hard, the method of Wright can be applied to other methods using “hard material” such as chromium.

Applicant argues Zobl, Wright, and Badwal do not teach all the elements of claim 1 (B3). Specifically arguing that Badwal does not teach oxidizing the interior volume of the interconnect, thus Badwal does not teach the oxidation of the coating forms chromium oxide within the pores of the interconnect such that the pores fill with chromium oxide.
This is not considered persuasive. Zobl teaches using chromium ([0026) (thus any oxidation of chromium leads to chromium oxide) and Badwal teaches oxidizing the metals (C5/L6-21), the chromium is oxidized to chromium oxide. In addition, because the entire material is subject to the oxidizing atmosphere, the oxidization occurs in the interior volume 

Applicant argues that there is no reason to combine Badwal with Zobl and Wright (B4). Applicant further argues that if the interconnect of Badwal was placed into the fuel cell stack before the oxygen anneal, then the interconnect ribs would be pressed into the adjacent fuel cell located in the stack during the oxygen anneal. Therefore, the oxygen anneal would not properly oxidize the metal coating on the tips of the ribs of Badwal, and the combination would make the anneal of Badwal unsuitable for its intended purpose.
This is not considered persuasive. While Badwal does teach the coating on the tips or the contacting surfaces of the cathode-side of the substrate (C4/L23-26), the electrolyte is oxygen ion conductor (C1/L65-67). That is, the electrolyte (of which the interconnector is placed next to) is able to conduct oxygen to the locations where the ribs are. Therefore, so long as the anneal is conducted with oxygen, the oxygen will be conducted and diffused through the electrolyte to the ribs and where they are pressed and thus the metal coating is properly oxidized in the combination with Zobl and Wright. 

Applicant argues that neither Zobl nor Badwal teach providing a mixture chromium, manganese and cobalt in a die cavity of a powder press apparatus as recited in claim 14 (C1).  Applicant argue Zobl does not teach adding Mn and Co to the die cavity, and Badwal teaches coating a completed interconnect with Mn and Co; thus there is no Mn or co powder added to the powder press apparatus. Applicant argues even if there was a reason to combine, then the 
This is not considered persuasive. While Zobl teaches presses the powders of chromium or chromium alloys, and other metallic elements ([0019]) in a die (thus suggesting additional powders which can include manganese and/or cobalt), Zobl does not explicitly disclose compressing a powder mixture comprising chromium, manganese, and cobalt.
However, Badwal teaches a coating comprising an oxide surface layer comprising at least one metal M selected from the group Mn, Fe, Co, and Ni (C3/L29-31). Badwal further teaches that the M-metal(s) may be mixed with non-M metals (abstract, C6/L6-9). Thus Badwal reasonably suggests mixing the M-metal(s) with other metals, including chromium metal/alloys which are present in Zobl, for the purpose of improving one or more parameter such as electrical conductivity and/or phase stability (C6/L1-3). Therefore, it would have been obvious to add the Mn and Co metals with the chromium (a non-M metal) powder for the purpose of obtaining the coating layer and improving one or more parameter such as electrical conductivity and/or phase stability.

Applicant argues there is no reason to combine Zobl and Badwal because Badwal discloses applying a coating material to an interconnect, such that the coating material reacts with a chromium oxide layer formed on the interconnect (C2). Applicant argues there is no evidence that the intermediate spinel layer of Badwal would have been properly formed by adding the M-metal material of Badwal to the powder of Zobl, which is not taught to include a chromium oxide layer, prior to pressing the powder.
(C3/L52-56). Thus, as long as the oxidizing conditions are present (i.e. during the oxidization in the elevated temperature), the chromium will oxidized, generating chromium oxide which the coating material reacts to and forms the intermediate spinel layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725